


Exhibit 10.46A


FIRST AMENDMENT TO AMENDED AND RESTATED
LOAN ORIGINATION AND PARTICIPATION AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN ORIGINATION AND PARTICIPATION
AGREEMENT (“First Amendment”) is made and entered into as of this 27 day of
September, 2012, by and between AgStar Financial Services, PCA, d/b/a
ProPartners Financial (“ProPartners”), and CHS Capital, LLC, formerly known as
Cofina Financial, LLC (“CHS”).
RECITALS
FIRST: ProPartners and CHS are parties to an Amended and Restated Loan
Origination and Participation Agreement dated September 1, 2011 (the
“Agreement”), which governs the terms under which ProPartners will purchase up
to a 100% participation interest in certain loans originated by CHS.
SECOND: The parties hereto have agreed to amend the Agreement in accordance with
the terms and conditions of this First Amendment.
NOW THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, ProPartners and CHS hereby agree as
follows:
1.    Amendment to the Agreement. Section 2.01 of the Agreement is hereby
deleted in its entirety and replaced with the following:
2.01
CHS shall originate and make the Loans to Borrowers in accordance with the Loan
Underwriting Criteria, the proceeds of which will be used to finance the
Borrowers’ agricultural production or processing activities. ProPartners shall
then purchase up to a 100% participation interest, or in the case of
Cooperative/Commercial Loans, such portion of such Cooperative/Commercial Loan
offered to ProPartners, from CHS (a “Participation Interest”) in each Loan
(each, a “Participated Loan” and collectively, the “Participated Loans”), in an
aggregate principal amount totaling up to $300,000,000 in accordance with the
terms of this Agreement. Subject to the limitations set forth in this Agreement,
ProPartners hereby grants CHS delegated authority to approve all Loans with a
Commitment amount that is less than or equal to $1,000,000 and to administer
ProPartners’ purchase of a Participation Interest in such Loans (“Delegated
Authority Loans”). Each offer to purchase a Participation Interest (for purchase
on the next Purchase Date) of Loans that are not Delegated Authority Loans shall
be extended to ProPartners by delivery to ProPartners of a true and correct Loan
Package with respect to such Loan and ProPartners may, in its sole discretion,
purchase a Participation Interest in such Loans under the terms of this
Agreement. With respect to all Loans that ProPartners is purchasing a
Participation Interest and all Loans where ProPartners is being offered a
Participation Interest, CHS shall deliver to ProPartners a true and correct list
with respect to each such Loan setting forth the Commitment to the Borrower
thereunder and the amount of any advances CHS has or will have made under each
such Loan as of such Purchase Date, in each case with adequate supporting
documentation of the amount of such advances.

2.    No Other Amendments. Except as expressly amended hereby, the Agreement
shall remain unmodified and in full force and effect.
3.    Miscellaneous.
a.
All references in the Agreement to the term “this Agreement” shall hereafter be
deemed to refer to the Agreement as amended by this First Amendment and as may
be further amended, modified, restated or replaced pursuant to a written
agreement signed by the parties hereto.

b.
This First Amendment may be executed in any number of counterparts with the same
effect as if all


1



--------------------------------------------------------------------------------




parties hereto had signed the same document. All such counterparts shall be
construed together and shall constitute one instrument, but in making proof
hereof it shall only be necessary to produce one such counterpart.


[signature page follows]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
AGSTAR FINANCIAL SERVICES, PCA, D/B/A
 
PROPARTNERS FINANCIAL
 
 
 
 
By:
/s/Chris Mueller
 
Its:
President

 
CHS CAPITAL, LLC
 
 
 
 
By:
/s/Brian Legried
 
Its:
President


3

